DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 8 July 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1, 2, 4, 6, 7, 9-18 and 20-24 are pending for examination.
Claims 3, 5, 8 and 19 are canceled.
Claims 1 and 18 are currently amended.
Claims 21-24 are new.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 8 July 2022.
Amendments to the drawings have not been submitted with the amendment filed 8 July 2022.
Response to Substitute Specification
Receipt is acknowledged of a substitute specification, filed 8 July 2022, which has been placed of record and entered in the file.
Drawings
The drawings filed on 9 October 2022 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “production hall” set forth in claims 1 and 18 must be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Allowable Subject Matter

Claims 1, 2, 4, 6, 7, 9-18 and 20-24 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the subject matter of the line for processing and packaging food in a production hall is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“wherein the processing station and the packaging station are housed in an interior of a common housing that is located in the production hall, 
wherein the line has a cooling device for cooling the interior of the common housing, the line has an operating unit outside of the common housing, the line has a UV radiator for irradiating the interior of the common housing.”
Regarding claim 11, the subject matter of the supply device for supplying the food to the line as claimed in claim 1 is allowable over the prior art because the combination requires all of the limitations of claim 1.  Since claim 1 is allowable over the prior art then claim 11 is likewise allowable over the prior art.
Regarding claim 14, the subject matter of the receiving device for receiving the packaged food from the line as claimed in claim 1 is allowable over the prior art because the combination requires all of the limitations of claim 1.  Since claim 1 is allowable over the prior art then claim 14 is likewise allowable over the prior art.
Regarding claim 18: the subject matter of the method for operating a line for processing and packaging food in a production hall is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 
Claim 18 includes the following limitations which, in combination with the other limitations of claim 18, are what make the claim allowable over the prior art, as the subject matter of claim 18 is neither taught or suggested by the prior art:
“operating a line for processing and packaging food in a production hall …
wherein the line has a cooling device for cooling the interior of the common housing, the line has an operating unit outside of the common housing, the line has a UV radiator for irradiating the interior of the common housing.”
The closest prior art to Wokurka et al. (WO 2008/037326) and Garrett et al. (US 2015/0152660) fail to teach the subject matter of each of the claims 1, 11, 14 and 18.  In particular, each reference teaches a common housing including a processing device and a packaging device in the interior of the common housing.  The Wokurka reference does not teach a cooling device.  Garrett teaches a cooling device for cooling the common housing, i.e. room 140, but the common housing, i.e. room 140, is not in a production hall.  In Garrett, the room can be read also as the production hall, but then there is no common housing.  Neither Wokurka or Garrett has a UV radiator.  Winzinger (DE 102011056293) was relied on for a teaching of the UV radiator.
Any modification to the Wokurka or Garrett structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
See MPEP 2143.01:
“If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). A suggested combination of references should not require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.”
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Phebus et al. (US ‘087) shows a food processing station (108) and packaging station (106) in a common housing (clean room 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        21 July 2022